*87Tbe following opinion was filed October 10, 1916:
WiNsnow, O. J.
(concurring). Tbe general rules concerning tbe acquirement of a voting residence are prescribed by tbe statute, and these rules necessarily govern tbe present cases. Little, if any, aid is to be obtained from tbe decisions of other courts construing other statutes. Tbe statutory provisions are quoted at length in tbe opinion of tbe court and need not be repeated.
Reduced to a single proposition they seem to mean this in substance: To acquire a voting residence in an election district one must have made it bis fixed habitation (1) for no merely temporary purpose, (2) without present intention of' removal elsewhere or return to bis former abode for residence purposes, and (3) with intention of returning to such habitation whenever absent therefrom. Tbe purpose is not necessarily temporary because it is expected to end at some time more or less remote in tbe future. Practically all human purposes have this quality. So tbe fact that tbe purpose is to gO' to school does not necessarily solve tbe question, although it seems clear that the intent to make change of residence would be less probable in such case and that the evidence of other facts and circumstances must be stronger in order to overcome the apparent temporary nature of the residence than in the ordinary case of removal on account of change of business. The solution must be found by inquiring whether the other statutory requirements are satisfied; and of these requirements the second above named is the most important and seems practically to be controlling, namely, the requirement that there be no present intention (i. e. intention existing at the time of the election) of removal elsewhere or return to the former abode:'for residence purposes. The direct statement of the voter as to his intention is not at all controlling upon this question. It may be overcome by persuasive facts showing the contrary.
*88On tbis subject two general propositions may be laid down, viz.: If the student has a family of bis own and removes the same to the college town and supports them there, or if, being separated from his father’s family and earning his own way wholly or substantially, he removes to the college town, these are persuasive circumstances more or less conclusive tending to show an acquirement of a voting residence there. If, on the other hand, he have a father or mother living, who maintains a family residence in another town, to which residence the student returns in vacation time, and if such parent supports the student wholly or substantially, these are quite persuasive circumstances tending to show that there has been no change of voting residence, especially if the student registers or describes himself as of such family residence.
Other circumstances, such as the age of the student, the fact, if it is a fact, that he has already been out in the world earning his own living, or that he has already had a voting residence at some place other than the parental home, will be entitled to weight in determining the question. No rule can be laid down which will at once determine every case. Each case must depend upon its own facts.
It will be seen, as said in the beginning of this opinion, that the legislature has laid down the general rules governing these cases. The court can do nothing but apply them. If there be need of change in them the appeal must be to the legislative branch of the government.